UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6527



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIE LEE STRICKLAND,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-94-97-13-5-F, CA-97-948-5-F)


Submitted:   August 24, 1999             Decided:   September 21, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Lee Strickland, Appellant Pro Se. Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Lee Strickland seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Strickland, Nos. CR-94-

97-13-5-F; CA-97-948-5-F (E.D.N.C. Apr. 2, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2